Exhibit 10(a)(ii)




Digi International Inc.
2019 Omnibus Incentive Plan
(Executive) Restricted Stock Unit Award Agreement


Digi International, Inc. (the “Company”), pursuant to its 2019 Omnibus Incentive
Plan (the “Plan”), hereby grants an Award of restricted Stock Units to you, the
Participant named below. The terms and conditions of this Award are set forth in
this Restricted Stock Unit Award Agreement (the “Agreement”), consisting of this
cover page and the Terms and Conditions on the following pages, and in the Plan
document, which has been provided to you. To the extent any capitalized term
used in this Agreement is not defined, it shall have the meaning assigned to it
in the Plan as it currently exists or as it is amended in the future.
 
 
 
Name of Participant:
Number of Restricted Stock Units:
Grant Date:__________, 20__
Vesting Schedule:
Vesting Date(s)
Number of Stock Units that Vest
 
 

By signing below or otherwise evidencing your acceptance of this Agreement in a
manner approved by the Company, you agree to all of the terms and conditions
contained in this Agreement and in the Plan document. You acknowledge that you
have reviewed these documents and that they set forth the entire agreement
between you and the Company regarding the grant to you of the number of
Restricted Stock Units specified in the table above.
PARTICIPANT:
DIGI INTERNATIONAL INC.
 
By:
 
Title:












--------------------------------------------------------------------------------








--------------------------------------------------------------------------------




Digi International Inc.
2019 Omnibus Incentive Plan
(Executive) Restricted Stock Unit Award Agreement
Terms and Conditions


1.    Grant of Restricted Stock Units. The Company hereby grants to you, subject
to the terms and conditions in this Agreement and the Plan, an Award of the
number of restricted Stock Units (“Units”) specified on the cover page of this
Agreement, each representing the right to receive one Share of the Company’s
Stock. The Units granted to you will be credited to an account in your name
maintained by the Company. This account shall be unfunded and maintained for
book-keeping purposes only, with the Units simply representing an unfunded and
unsecured obligation of the Company.
2.    Restrictions on Units. Neither this Award nor the Units subject to this
Award may be sold, assigned, transferred, exchanged or encumbered other than by
will or the laws of descent and distribution. Any attempted transfer in
violation of this Section 2 shall be of no effect and shall result in the
forfeiture of all Units. The Units and your right to receive shares in
settlement of the Units under this Agreement shall be subject to forfeiture as
provided in Section 4 until satisfaction of the vesting conditions set forth in
Section 3.
3.    Vesting of Units.
(a)
Scheduled Vesting. If you remain employed (which includes other service
relationships described in Section 5 of the Plan) by the Company or any of its
Affiliates continuously from the Grant Date specified on the cover page of this
Agreement, then the Units will vest in the numbers and on the dates specified in
the Vesting Schedule on the cover page of this Agreement.

(b)
Effect of Change in Control. The following provisions shall apply if a Change in
Control (as defined in Section 3(c)) occurs while Units remain outstanding
pursuant to this Award.

(1)
If the surviving or successor entity (which may include the Company), or such
entity’s parent corporation, continues, assumes or replaces this Award (with
such adjustments as may be required or permitted by Section 17 of the Plan),
this Award or its replacement shall remain outstanding and be governed by its
terms, including Section 3(b)(3) below. For these purposes, this Award shall be
considered assumed or replaced if, in connection with the Change in Control,
either (i) the contractual obligations represented by the Award are expressly
assumed by the surviving or successor entity (or its parent corporation) with
appropriate adjustments to the number and type of securities subject to the
Award that preserves the intrinsic value of the Award existing at the time of
the Change in Control, or (ii) you have received a comparable equity-based award
that preserves the intrinsic value of this Award existing at the time of the
Change in Control and contains terms and conditions that are substantially
similar to those of this Award.

(2)
If and to the extent that this Award is not continued, assumed or replaced in
connection with a Change in Control, then all outstanding Units shall fully vest
at or immediately prior to the effective time of the Change in Control. The
Committee may alternatively provide that this Award shall be canceled at or
immediately prior to the effective time of the Change in Control in exchange for
a payment to you in an amount equal to the fair market value (as determined in
good faith by the Committee) of the consideration that would otherwise be
received in the Change in Control transaction by a Company stockholder for the
number of Shares for which outstanding Units could then be settled (or, if no
consideration would be received by the Company’s stockholders in the Change of
Control transaction, the fair market value (as determined in good faith by the
Committee) of such number of Shares immediately prior to the Change in Control).
Payment of any such amount may be made in such form, on such terms and subject
to such conditions as the Committee determines in its discretion, which may or
may not be the same as the form, terms and conditions applicable to payments to
the Company’s stockholders in connection with the Change in Control, and may, in
the Committee’s discretion, include subjecting such payments to escrow or
holdback terms comparable to those imposed upon the Company’s stockholders under
the Change in Control, or calculating and paying the present value of payments
that would otherwise be subject to escrow or holdback terms.

(3)
If and to the extent that this Award is continued, assumed or replaced under the
circumstances described in Section 3(b)(1), and if within 12 months after the
Change in Control you experience an Employment Termination Event (as defined in
Section 3(d)), then this Award and any outstanding Units shall immediately vest
in full.

(c)
Change in Control. “Change in Control” means one of the following:






--------------------------------------------------------------------------------




(i)
any individual, entity or Group (a “Person”) becomes a “beneficial owner” (as
defined in Rule 13d-3 or any successor rule under the Exchange Act), directly or
indirectly, of 30% or more of the combined voting power of the Company’s voting
securities, except that the following shall not constitute a Change in Control:
(A) any acquisition or beneficial ownership by the Company or a Subsidiary; (B)
any acquisition or beneficial ownership by any employee benefit plan (or related
trust) sponsored or maintained by the Company or one or more Subsidiary; (C) any
formation of a Group consisting solely of beneficial owners of the Company’s
voting securities as of the effective date of the Plan, or any repurchase or
other acquisition by the Company of its voting securities that causes any Person
to become the beneficial owner of 30% or more of the Company’s voting
securities, in either case so long as such Person does not acquire beneficial
ownership of additional Company voting securities after the Person initially
became the beneficial owner of 30% or more of the Company’s voting securities by
one of the means described in this clause (C); or (D) any acquisition of
beneficial ownership by any entity with respect to which, immediately following
such acquisition, more than 50% of the combined voting power of such entity’s
then outstanding voting securities is beneficially owned, directly or
indirectly, by all or substantially all of the Persons who beneficially owned
the Company’s voting securities immediately prior to such acquisition in
substantially the same proportions as their ownership of the Company’s voting
securities immediately prior to such acquisition;

(ii)
individuals (A) who are, as of the effective date of the Plan, directors of the
Company, or (B) who are elected as directors of the Company subsequent to the
Grant Date and whose initial election, or nomination for initial election by the
Company’s stockholders, was approved by at least a majority of the then
Continuing Directors (collectively, “Continuing Directors”) cease for any reason
to constitute a majority of the members of the Board; or

(iii)
the consummation of a Fundamental Change unless, immediately following such
Fundamental Change, all or substantially all of the Persons who were the
beneficial owners of the Company’s voting securities immediately prior to such
Fundamental Change beneficially own, directly or indirectly, more than 50% of
the combined voting power of the then outstanding voting securities of the
surviving or acquiring entity (or its Parent) resulting from such Fundamental
Change in substantially the same proportions as their ownership, immediately
prior to such Fundamental Change, of the Company’s voting securities.

(iv)
Notwithstanding the foregoing, to the extent that this Award constitutes a
deferral of compensation subject to Code Section 409A, then no Change in Control
shall be deemed to have occurred upon an event described in this Section 3(c)
unless the event would also constitute a change in ownership or effective
control of, or a change in the ownership of a substantial portion of the assets
of, the Company under Code Section 409A.

(d)
Employment Termination Event. An “Employment Termination Event” will be deemed
to have occurred upon either: (i) the involuntary termination of your employment
for reasons other than Cause (as defined in Section 3(e)), or (ii) the voluntary
termination of your employment for Good Reason (as defined in Section 3(f)).

(e)
Cause. “Cause” means only the following: (i) your indictment or conviction of,
or a plea of nolo contendere to, (A) any felony (other than any felony arising
out of negligence), or any misdemeanor involving moral turpitude with respect to
the Company, or (B) your commission any crime or offense involving dishonesty
with respect to the Company; (ii) theft or embezzlement by you of Company
property or commission of similar acts involving dishonesty or moral turpitude;
(iii) repeated material negligence in the performance of your duties after you
have received written notice of the same; (iv) your failure to devote
substantially all of your working time and efforts during normal business hours
to the Company’s business; (v) your knowing engagement in conduct that is
materially injurious to the Company; or (vi) your knowingly providing materially
misleading information concerning the Company to the Company’s Board of
Directors, any governmental body or regulatory agency or to any lender or other
financing source or proposed financing source of the Company.

(f)
Good Reason. “Good Reason” means the existence of one or more of the following
conditions without your consent, so long as you provided written notice to the
Company of the existence of the condition not later than 90 days after the
initial existence of the condition and the condition has not been remedied
within 30 after receipt of such notice: (i) the failure of the Company to pay
any material amount due to you under a prevailing Employment Agreement; (ii) a
meaningful diminution, without Cause, as defined above, in your responsibilities
or job functions unless approved by you; (iii) a material reduction in your
total compensation potential as defined by annual base salary and cash
compensation targets; or (iv) your relocation to an office location greater than
50 miles from your office location at the time of a Change in Control.






--------------------------------------------------------------------------------




4.    Effect of Termination of Employment. Except as otherwise provided in
accordance with Section 3(b)(3), if you cease to be employed by the Company or
any of its Affiliates prior to the Vesting Date(s) specified on the cover page
of this Agreement, you will forfeit all unvested Units.
5.    Settlement of Units. After any Units vest pursuant to Section 3, the
Company shall, as soon as practicable (but no later than 75 days after the date
on which such Units vest), cause to be issued and delivered to you, or to your
designated beneficiary or estate in the event of your death, one Share in
payment and settlement of each vested Unit. Delivery of the Shares shall be
effected by an appropriate entry in the stock register maintained by the
Company’s transfer agent with a notice of issuance provided to you, or by the
electronic delivery of the Shares to a brokerage account you designate, and
shall be subject to the tax withholding provisions of Section 6 and compliance
with all applicable legal requirements, including compliance with the
requirements of applicable federal and state securities laws, and shall be in
complete satisfaction and settlement of such vested Units.
6.    Tax Consequences and Withholding. As a condition precedent to the delivery
of Shares in settlement of the Units, you are required to make arrangements
acceptable to the Company for payment of any federal, state, local or foreign
withholding taxes that may be due as a result of the settlement of vested Units.
The Company will retain a portion of the Shares that would otherwise be
delivered to you in settlement of vested Units, which retained Shares shall have
a Fair Market Value equal to the amount required to be withheld, unless you
provide notice to the Company prior to the vesting date of the Units that you
desire to pay cash or direct the Company (or any Affiliate) to withhold from
payroll or other amounts payable to you any sums required to satisfy such
withholding tax obligations, and otherwise agree to satisfy such obligations in
accordance with the provisions of Section 15 of the Plan. Delivery of Shares
upon the vesting of Units is subject to the satisfaction of applicable
withholding tax obligations.
7.    No Stockholder Rights. The Units subject to this Award do not entitle you
to any rights of a holder of the Company’s Stock. You will not have any of the
rights of a stockholder of the Company in connection with the grant of Units
subject to this Agreement unless and until Shares are issued to you in
settlement of the Units as provided in Section 5.
8.    Plan Document. This Agreement and the Award are subject to all the
provisions of the Plan, and to all interpretations, rules and regulations that
may, from time to time, be adopted and promulgated by the Committee pursuant to
the Plan. If there is any conflict between the provisions of this Agreement and
the Plan, the provisions of the Plan will govern.
9.    Choice of Law. This Agreement will be interpreted and enforced under the
laws of the state of Minnesota (without to its conflicts or choice of law
principles).
10.    Effect. This Agreement will be binding in all respects on your heirs,
representatives, successors and assigns, and on the successors and assigns of
the Company.
11.    Discontinuance of Employment. This Agreement does not give you a right to
continued employment with the Company or Affiliate, and the Company or any such
Affiliate may terminate your employment at any time and otherwise deal with you
without regard to the effect it may have upon you under this Agreement.
12.    Section 409A of the Code. The award of Units as provided in this
Agreement and any issuance of Shares pursuant to this Agreement are intended to
be exempt from Section 409A of the Code under the short-term deferral specified
in Treas. Reg. § 1.409A-l(b)(4).
By signing the cover page of this Agreement or otherwise accepting this Award in
a manner approved by the Company, you agree to all the terms and conditions
contained in this Agreement and in the Plan document.





